IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Andrew Tirado,                               :
                       Petitioner            :
                                             :
               v.                            : No. 1328 C.D. 2016
                                             : SUBMITTED: January 27, 2017
Pennsylvania Department                      :
of Corrections,                              :
                 Respondent                  :


BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE JULIA K. HEARTHWAY, Judge
               HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE HEARTHWAY                                 FILED: July 14, 2017

               Andrew Tirado petitions pro se for review of a final determination of
the Office of Open Records (OOR) denying his request for records from the
Pennsylvania Department of Corrections (Department). We affirm.


               Tirado is an inmate incarcerated at the State Correctional Institutution
at Dallas (SCI-Dallas). On May 16, 2016, Tirado submitted a request for a copy of
his sentencing order to the Department pursuant to the Right-to-Know Law
(RTKL).1 On May 24, 2016, the Department responded, stating that it does not
possess any records responsive to Tirado’s request.



      1
          Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.
              Stating that the record must exist, Tirado appealed to the OOR on
June 13, 2016. On June 14, 2016, the Department submitted to OOR a position
statement asserting that no records responsive to Tirado’s request are in the
possession or control of the Department.             The Department also submitted an
affidavit from the records supervisor at SCI-Dallas attesting to a search of the
Department’s records that failed to yield any documents to Tirado’s request.
Tirado did not present any evidence to the OOR. Based on the record before it, the
OOR determined that the Department met its burden of proving that Tirado’s
sentencing order was not in its possession or control.2                 We agree with the
determination of the OOR.


              In his appeal to this Court,3 Tirado does not contest the determination
of the OOR.        Instead, he argues that his incarceration is unlawful.               At the
conclusion of his brief, Tirado sets forth a “Disclaimer,” stating that it is not his
aim to challenge the findings of the OOR, but that his true intention is to challenge
the constitutionality of his confinement. (Tirado brief at 28.) “However, an appeal
from an OOR order denying [a prisoner’s] request for access to a public record is
not the proper forum to challenge the constitutionality of his continued
incarceration.” Moore v. Office of Open Records, 992 A.2d 907, 910 (Pa. Cmwlth.
2010).




       2
          The OOR also advised Tirado that he could seek a copy of his sentencing order from the
sentencing court. (Final Determination, July 11, 1016, at 1 n.1.)
        3
          Our review under the RTKL is de novo, and we may adopt the agency’s findings or
substitute them with our own. Bowling v. Office of Open Records, 75 A.3d 453, 474 (Pa. 2013).
Our scope of review under the RTKL is plenary. Id. at 476.


                                               2
Accordingly, we affirm the determination of the OOR.



                        __________________________________
                        JULIA K. HEARTHWAY, Judge




                          3
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Andrew Tirado,                       :
                  Petitioner         :
                                     :
            v.                       : No. 1328 C.D. 2016
                                     :
Pennsylvania Department              :
of Corrections,                      :
                 Respondent          :


                                   ORDER


            AND NOW, this 14th day of July, 2017, the order of the Office of
Open Records in the above-captioned matter is affirmed.




                                     __________________________________
                                     JULIA K. HEARTHWAY, Judge